Citation Nr: 1032766	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-07 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for keloids of the 
shoulders, back, and groin.

3.  Entitlement to service connection for incontinence, including 
as secondary to service-connected hemorrhoids. 

4.  Entitlement to a compensable rating for keloids of the chest.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1953. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
dated in March 2008, June 2009, and February 2010.  In its March 
2008 decision, the RO denied the Veteran's claims for an 
increased rating for keloids of the chest and service connection 
for incontinence, including as secondary to his service-connected 
hemorrhoids.  Additionally, in its June 2009 decision, the RO 
denied service connection for keloids of the shoulders, back, and 
groin; and in its February 2010 decision, the RO denied service 
connection for bilateral hearing loss.  

At the outset, the Board notes that the Veteran's claims file, 
and specifically the June 2009 rating decision and the April 2010 
statement of the case, contains references to a Virtual VA file 
for this Veteran.  This e-file was checked for new or relevant 
information; however, a review of the e-file revealed that it 
contained entirely duplicative information, such as past rating 
decisions, that are already in the file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss, entitlement to service connection for incontinence, 
and entitlement to a compensable rating for keloids of the chest, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDING OF FACT

The Veteran's keloids of the shoulders and back were incurred in, 
or caused by, his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for keloids of 
the shoulders and back have been met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As the 
Veteran's claim for service connection for keloids of the back 
and shoulders is herein granted, any failure in notifying or 
assisting him is harmless error.  

The Veteran essentially contends that his service-connected chest 
keloids have now spread to his back, shoulders, and groin.  
Accordingly, he asserts that service connection for keloids of 
the back, shoulders, and groin, is warranted as this skin 
condition was incurred during active military service and has 
continued to progressively worsen since.  In this regard, the 
Veteran has reported that he had about nine nodules on his chest 
and arms when he left service, and that these nodules/keloid 
scars have since increased in number and size.  See February 2008 
VA skin examination and May 2010 substantive appeal.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The evidence of record indicates that, in September 2003, service 
connection for keloids of the chest was granted.  The record also 
shows that, at a December 2007 VA examination, the Veteran was 
diagnosed with keloid type lesions over his chest, back, and 
extremities; during VA treatment in January 2008, he was 
diagnosed with keloids on the chest and back; and at his February 
2008 VA examination, he was diagnosed with keloids/nodules of the 
chest, back, and shoulders.  In this regard, the Board notes that 
at no point during treatment or on examination, has the Veteran 
been noted to have keloids in the groin region.  
In light of the above, because it is undisputed that service 
connection is in effect for the Veteran's chest keloids and that 
he has been diagnosed with keloids of the back and shoulders, the 
Board will focus on the evidence that pertains to whether his 
keloids of the back and shoulders are related to his military 
service.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Service treatment records indicate that, at the time of his 
separation examination in September 1953, the Veteran had keloids 
of the chest.  A dermatology consultation notation on the 
September 1953 examination report states that the Veteran had no 
history of symptoms/lesions of venereal disease and that a 
physical examination at that time showed no evidence of venereal 
disease.  This note also indicates that the Veteran had never 
before had a positive blood test, although he had received a 
smallpox vaccination March 1953 that may have produced persistent 
false positive reactions.  Finally, the examiner noted that the 
Veteran should be followed surgically at his local health board 
to rule out latent syphilis.  The Veteran was then reported to be 
cleared for separation.  

Post service, at a December 2007 VA examination for Aid and 
Attendance, the Veteran was noted to have multiple keloid-type 
lesions over his chest, back, and extremities, which had worsened 
since his discharge from military service.  In this regard, the 
Veteran reported that his skin condition had been present for 
over fifty years, and that the scars itched and burned at times.  

Additionally, during VA dermatology treatment in January 2008, 
the Veteran reported that when he left the military over fifty 
years earlier, he had nine keloids on his trunk, and that over 
the years, his keloids had increased in number and size.  The 
Veteran also indicated that his keloids were pruritic and 
occasionally hurt.  The doctor examined the Veteran's scalp, 
forehead, eyes, ears, nose, mouth, chin, cheeks, neck, chest, 
abdomen, back, and upper and lower extremities, and reported that 
on examination, the Veteran had over two dozen small to large 
keloids on his chest and back.  The doctor went on to diagnose 
him with hypertrophic scars and keloids, but did not provide any 
treatment because all of the Veteran's keloids were now over two 
years old.  

In February 2008, the Veteran was afforded a formal VA skin 
examination.  At the outset of the examination report, the 
examiner noted that the claims file was not available for review.  
However, the examiner noted the Veteran's report that he first 
developed nodules/keloid scars on his shoulders during military 
service in Germany.  In this regard, the Veteran reported that he 
had about nine nodules on his chest and arms when he left 
service, and that these had gotten progressively worse over the 
years insofar as they had increased in number.  The examiner 
stated that the Veteran's keloid scars were now mainly on his 
shoulders and chest, and further noted the Veteran's report that 
these scars were sometimes itchy and caused a slight stinging 
sensation.  In regard to treatment, the Veteran reported that he 
had seen a dermatologist within the past year, but that the 
doctor had informed him that due to the age of the scars, no real 
solution was available aside from topical creams.  Based on her 
examination, the examiner diagnosed the Veteran with 
keloids/nodules of the chest, back, and shoulders, and went on to 
state that she could not determine the cause of the Veteran's 
skin condition without resorting to mere speculation.  

The Board notes that, in adjudicating a claim, it is charged with 
the duty to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of Appeals 
for Veterans Claims (Court) has declared that, in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's keloids of the back and 
shoulders were incurred during military service.  In this regard, 
the Board notes that the Veteran is competent to report the 
spread of his keloids to his back and shoulders since his time in 
service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995); Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007) (holding that lay testimony is competent 
to establish the presence of observable symptomatology); see also 
Jandreau v. Nicholson,  492 F.3d 1372, 1377 (Fed.Cir. 2007) 
(holding that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when 1) a layperson is 
competent to identify the medical condition, 2) the layperson is 
reporting a contemporaneous medical diagnosis, or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).   Competent testimony is 
limited to that which the witness has actually observed and is 
within the realm of his personal knowledge; such knowledge comes 
to a witness through use of his senses-that which is heard, 
felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 
(1994).  It is within the Veteran's realm of personal knowledge 
whether he first noticed keloid-type scars on his shoulders 
during military service, and whether he has experienced the 
spread of keloids, a skin condition that was initially diagnosed 
during military service, from his chest to his shoulders and back 
since his separation from service.  

Moreover, the Board finds no reason to doubt the credibility of 
the Veteran in reporting a continuity of keloid symptomatology 
since service.  His records are internally consistent, and it is 
facially plausible that the keloids on his chest that were noted 
at the time of his separation from service have since spread to 
his back and shoulders.  Accordingly, after a careful review of 
all of the evidence of record, the Board, in its role as a finder 
of fact, finds that the Veteran's reports of a continuity of 
symptomatology since service are persuasive evidence regarding 
the onset and etiology of his keloids of the back and shoulders. 

The Board also acknowledges the February 2008 VA examiner's 
opinion that the etiology of the Veteran's skin condition could 
not be determined without resorting to mere speculation.  
However, insofar as the VA examiner failed to provide a clear 
statement as to the etiology of the Veteran's nodules/keloids, or 
to provide a rationale for why such a statement could not be 
provided without resorting to mere speculation, the Board finds 
this opinion to be of little probative value.  See Hogan v. 
Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may 
discount the value of competent medical evidence based on factors 
including the lack of a definitive statement as to etiology); see 
also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the 
Board has authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two).  

Accordingly, considering all of the evidence of record, the Board 
finds that the Veteran's service-connected keloids of the chest 
cannot be reasonably disassociated from his keloids of the back 
and shoulders.  As such, he meets all of the elements required 
for service connection.  He currently has keloids of the back 
and shoulders.   Additionally, as is evidenced by his VA 
treatment records, VA examination reports, and statements 
supporting his claim, the Veteran has consistently reported that 
he noticed keloids on his shoulders during military service, and 
had keloids on his chest and arms at the time of his discharge 
from service.  Moreover, the Veteran has provided competent and 
credible evidence of a continuity of symptomatology since 
service, consistently reporting that this condition has 
progressively worsened and spread from his chest to his back and 
shoulders since service.  Accordingly, applying the benefit of 
the doubt doctrine, all doubt is resolved in favor of the 
Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim 
for service connection for keloids of the back and shoulders is 
granted.  However, because the Veteran has not been noted to have 
any keloids in his groin during the course of his claim on 
appeal, despite an examination of his groin region at the time of 
the February 2008 VA examination and evaluation of his skin 
condition in January 2008, the Board finds that the evidence is 
against a grant of service connection for keloids of the groin 
region.  


ORDER

Entitlement to service connection for keloids of the back and 
shoulders is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

In regard to the Veteran's bilateral hearing loss claim, an 
October 2009 VA audiological consultation note indicates that the 
Veteran's last audiological evaluation was in August 2006.  This 
note also indicates that the Veteran was issued hearing aids in 
2006.  In this regard, the Board notes that the VA treatment 
records currently associated with the claims file only date back 
to December 2007, and the only private audiological treatment 
record in the claims file is an October 2009 record from Dr. 
Chelsey Donahue.  As such, it appears that the records pertaining 
to the Veteran's bilateral hearing loss are currently incomplete 
and this matter must be remanded in order to obtain a complete 
copy of all of his pertinent VA and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In regard to his fecal incontinence claim, the Veteran contends 
that service connection for this condition is warranted because 
this condition is either causally related to his in-service 
hemorrhoidectomy in March 1953, or is secondary to his service-
connected hemorrhoids.  In this regard, the Veteran has 
maintained that he first began experiencing incontinence in the 
1960s, which he has experienced on a weekly basis since.  

The Veteran's service treatment records show that, in March 1953, 
the Veteran underwent a sigmoidectomy and hemorrhoidectomy.  At 
that time the doctor noted that, for the past eight months, the 
Veteran had experienced recurrent episodes of rectal pain and 
bleeding on defecation associated with occasional prolapse and 
thrombosis of hemorrhoids.  The Veteran's post-operative course 
was reportedly uneventful.  Upon discharge from the hospital, the 
Veteran's rectal examination was normal and he was noted to be 
having normal bowel movements and to be asymptomatic.  
Subsequently, at his September 1953 separation examination, no 
anal or rectal conditions were noted.  

Post service, at a December 2007 VA Aid and Attendance 
examination, the examiner noted that the Veteran was service-
connected for hemorrhoids, had a history of detrusor sphincter 
dyssynergia, and occasionally (i.e., approximately three times a 
week) had some seepage of fecal material.  In this regard, the 
Veteran reported that such seepage occurred either during the 
night or when he passed gas, and that it usually did not consist 
of a large amount of fecal matter.   The examiner went on to 
assess the Veteran as having slight fecal incontinence.  

In February 2008, the Veteran was afforded a VA rectal 
examination with respect to his hemorrhoids and incontinence.  At 
the outset of the examination report, the examiner stated that 
the claims file was not available for review.  The examiner then 
noted the Veteran's reported history of undergoing a 
hemorrhoidectomy during his service in Germany to relieve his 
symptoms of rectal swelling and constipation.   The Veteran also 
reported that he currently experienced incontinence and/or 
leakage about three to four times a week during the night.  The 
examiner noted he had control of his sphincter and his bowel 
movements during the day, and as such, did not require the use of 
pads.  However, the Veteran stated that he did get anxious when 
passing gas because he was unsure whether he could control the 
leakage associated with the gas.  In this regard, the Veteran 
further indicated that most of the leakage occurred during the 
evening when he was asleep, and that he occasionally awakened 
with soiled underwear.  The examiner noted that the Veteran 
denied having any rectal bleeding, thrombosis, or pain.  

On examination, the Veteran had good sphincter tone without 
evidence or swelling, fissures, or hemorrhoids.  Additionally, 
the doctor indicated that there were no feces on the glove upon 
examination.  Based on this examination, the examiner diagnosed 
the Veteran with incontinence and provided the opinion that it 
was less likely than not that the Veteran's incontinence was 
caused by his hemorrhoids or his hemorrhoidectomy during active 
military service.  

Subsequently, during VA treatment in November 2008, the doctor 
noted the Veteran's report that he had been experiencing bowel 
leakage for approximately 50 years.  Additionally, during VA 
treatment in August 2009, the Veteran reported that he was having 
a problem with occasional bowel leakage, and indicated that this 
problem had been going on for approximately 50 years.  At that 
time, the Veteran reported that he had been seen by a surgeon, 
Dr. E., in Mobile, Alabama, on a fee-basis on two occasions, and 
that Dr. E. had wanted to perform surgery at that time, but that 
the surgery had not been authorized by the Biloxi VA medical 
center.  In this regard, the doctor stated that he had contacted 
the management at the Biloxi VA medical center, but that the 
management was unaware that the Veteran had been seen; however, 
they noted that they would obtain any available office notes and 
would authorize the surgery.  The doctor went on to suggest that 
the Veteran discuss his surgery with a patient advocate.  
Finally, during VA treatment in October 2009, the Veteran was 
again noted to have rectal incontinence.  

The Board acknowledges that the February 2008 VA examiner 
provided the opinion that  the Veteran's incontinence was less 
likely than not caused by his in-service hemorrhoidectomy, and 
was less likely than not secondary to his service-connected 
hemorrhoids.  Significantly, however, the examiner failed to 
provide any rationale or explanation for this opinion.  As such, 
the examination report is not adequate for rating purposes, and 
this matter must be remanded.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 301 (2008) (stating that a medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the 
two); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) 
(stating that a medical opinion must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions).  Accordingly, a new medical examination is 
necessary to make a determination in this case.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).   

Additionally, on remand, efforts should also be made to obtain 
any records pertaining to the Veteran's surgical consultations 
with Dr. Ellis regarding his incontinence, and any additional VA 
treatment pertaining to this matter.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In regard to his claim for an increased rating for his keloids, 
the Board notes that, in February 2008, the Veteran's was 
afforded a VA skin examination.  At that time, the examiner noted 
that the Veteran currently had nodules/keloids on his anterior 
chest, back, shoulders, and arms, and that he used a medicated 
cream on these keloids.  In regard to his anterior thorax, the 
examiner noted that the Veteran had six horizontal linear keloid 
scars that ran between 6 and 15 centimeters in length and were 
raised, superficial, non-tender, non-indurated, non-ulcerated, 
hypo-pigmented, atrophic in texture, and moved freely with the 
surrounding skin.  In regard to his anterior thorax, the examiner 
noted that there were four or five annular keloid lesions 
scattered along the sternal area that were nodular, two to three 
centimeters in size, firm, raised, superficial, non-tender, non-
indurated, non-ulcerated, hyper-pigmented, shiny, and moved 
freely with the surrounding skin.  In regard to his posterior 
thorax, the examiner noted that the Veteran had six larger 
keloids/nodules scattered around his back.  Specifically, the 
Veteran had two oval-shaped keloids, each measuring five 
centimeters by two centimeters, and three circular nodules, one 
measuring two by two centimeters and the other two measuring 
three by two centimeters.   The examiner indicated that all of 
these keloids were raised, superficial, non-tender, non-
indurated, non-ulcerated, hyper-pigmented, shiny, and moved 
freely with the surrounding skin.  Finally, in regard to the 
keloids on his arms, the examiner noted that such keloids were of 
various sizes between three centimeters by two centimeters in 
size, and were scattered, raised, superficial, non-tender, non-
indurated, non-ulcerated, hyper-pigmented, shiny, and moved 
freely with the surrounding skin.  Photographs of the Veteran's 
skin were included with the examination report. 

Significantly, however, the February 2008 examiner failed to 
provide any information regarding the total area of the Veteran's 
body that was affected by his keloid scars, or information 
regarding the percentage of the Veteran's body (i.e., percentage 
of the entire body and of the exposed areas) affected by this 
condition.  In this regard, the Board notes that the Veteran's 
scars are in widely separated areas (i.e., on two or more 
extremities and on both the anterior and posterior surfaces of 
the trunk); however, it is unclear from the examination report 
what quantitative area of each extremity and each surface of the 
trunk is affected by his keloid condition.  Further, the examiner 
failed to provide any information regarding whether the Veteran's 
superficial scars are stable or unstable, and failed to state 
whether any of the Veteran's affected parts are in any way 
limited by his keloid scars.   Finally, while the examiner 
reported that all of the Veteran's keloid scars were non-tender, 
the Veteran has repeatedly reported in his statements and during 
VA treatment that his scars are occasionally painful and itchy.  
Accordingly, because the February 2008 VA examiner did not 
address all of the pertinent manifestations of the Veteran's skin 
condition, the examination report is not adequate for rating 
purposes.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(holding that a VA examination must contain reference to the 
pertinent criteria to be adequate).  As such, this matter must be 
remanded in order to provide the Veteran with a contemporaneous 
VA examination to assess the current nature, extent, and severity 
of his skin condition.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (stating that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided).   

Finally, the Board notes that in statements dated in January 
2008, February 2008, April 2009, and July 2009, the Veteran 
reported that he has been receiving treatment at the VA medical 
center in Biloxi, Mississippi, in addition to his treatment at 
the VA medical center in Pensacola, Florida.  To date, however, 
the only VA treatment records that have been associated with the 
claims file are from the VA medical center in Pensacola, Florida.  
Accordingly, on remand, complete copies of the Veteran's VA 
treatment records from both facilities should be obtained.   See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Make arrangements to obtain copies of 
any private treatment records from Dr. E., 
a surgeon in Mobile, Alabama, that treated 
the Veteran's fecal incontinence on a fee-
basis on at least two occasions.   

2.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
for bilateral hearing loss, keloids, and 
incontinence from the VA medical centers 
in Biloxi, Mississippi, and Pensacola, 
Florida.  In this regard, the Board notes 
that records pertaining to Veteran's 
bilateral hearing loss, dated in 2006, 
have not yet been associated with the 
claims file. 

3.  Thereafter, schedule the Veteran for a 
VA skin examination.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should describe the total 
area of the Veteran's body that is 
affected by his keloids, specifically 
noting whether an area of 144 square 
inches (929 square centimeters) or more is 
affected.    

The examiner should also describe what 
percentage of the Veteran's entire body is 
affected, and what percentage of his 
exposed areas, is affected by his keloids.    

The examiner should provide a description 
of each keloid scar, including the size 
and location, and whether it is 
superficial (not associated with 
underlying soft tissue damage) or deep 
(associated with underlying soft tissue 
damage); causes limitation of motion; is 
unstable (has frequent loss of covering of 
skin over the scar); and/or is painful on 
examination.   The examiner should also 
indicate whether any of the scars cause 
any limitation of the affected part.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Also schedule the Veteran for an 
appropriate VA examination of his fecal 
incontinence.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any fecal 
incontinence found to be present.  

The examiner should state whether it is at 
least as likely as not (50 percent or 
greater probability) that any current 
fecal incontinence had its onset during 
active service or is related to any in-
service disease or injury, including his 
in-service hemorrhoidectomy in March 1953.  

Additionally, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's service-
connected hemorrhoids either (a) caused or 
(b) aggravated any current fecal 
incontinence.  

In rendering these opinions, the examiner 
should specifically acknowledge the lay 
evidence of record regarding a continuity 
of incontinence symptomatology since for 
the past 50 years (i.e., since the 1960s).  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Thereafter, readjudicate the Veteran's 
claims on appeal.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


